PER CURIAM.
This appeal is from the decision and judgment of the United States Customs Court, Third Division, Appellate Term, 67 Cust.Ct. 564, A.R.D. 293 (1971), affirming the decision and judgment of the single judge, 63 Cust.Ct. 647, R.D. 11688, 308 F.Supp. 704 (1969), in a reappraisement proceeding involving the proper dutiable value of certain silverplated hollowware exported from England. Appraisement on the basis of constructed value under section 402(d) of the Tariff Act of 1930, as amended, was sustained on the ground that appellant had failed to establish that the prices paid fairly reflected market value of the goods and thus had not proven the correctness of the claimed basis of export value under section 402(b), as amended.
Finding no reversible error below, we affirm the judgment of the Appellate Term of the Customs Court.
Affirmed.